             Case 1:21-cv-00199-AWI-JLT Document 9 Filed 04/13/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                  Case No. 1:21-cv-00199 AWI JLT
12                   Plaintiff,                      ORDER DIRECTING THE CLERK OF COURT TO
                                                     CLOSE THIS CASE
13           v.                                      (Doc. 8)

14    JACO OIL COMPANY,
15                   Defendant.
16

17          The plaintiff has filed a notice of voluntary dismissal with prejudice according to Federal

18   Rules of Civil Procedure Rule 41(a)(1). (Doc. 8) The plaintiff notes the parties will bear their own

19   fees and costs. Id. Accordingly, the Clerk of Court is DIRECTED to close this action.

20
     IT IS SO ORDERED.
21

22      Dated:     April 13, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
